Citation Nr: 0117657	
Decision Date: 07/02/01    Archive Date: 07/05/01

DOCKET NO.  99-17 345	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Evaluation of post-traumatic stress disorder (PTSD), 
currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. Pflanz, Associate Counsel

INTRODUCTION

The veteran had active service from August 1966 to July 1968.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a July 1999 rating decision of the Seattle, 
Washington, Department of Veterans Affairs (VA) Regional 
Office (RO) in which the RO granted service connection for 
PTSD and assigned a 10 percent rating, effective December 9, 
1997.  The veteran filed a notice of disagreement in July 
1999 and perfected his appeal to the Board in August 1999.

The veteran testified at a Travel Board hearing at the 
Seattle RO in March 2000, a partial transcript of which is 
contained in the claims file.  In a decision dated in 
December 2000, the Board remanded the case to the RO because 
the transcript of the hearing was incomplete.  The veteran 
testified at a videoconference hearing from the Portland RO 
in April 2001, a complete transcript of which is contained in 
the claims file. 


FINDING OF FACT

PTSD is more nearly productive of occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as flattened affect; difficulty in 
understanding complex commands; impairment of short- and 
long-term memory; disturbances of motivation and mood; and 
difficulty in establishing and maintaining effective work and 
social relationships.


CONCLUSION OF LAW

The criteria for an evaluation of 50 percent, but no more 
than 50 percent, for PTSD have been met.  38 U.S.C.A. § 1155 
(West 1991); Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000); 38 C.F.R. §§ 4.3, 4.7, 
4.130, Diagnostic Code 9411 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initial Matters

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among 
other things, this law eliminates the concept of a well-
grounded claim, redefines VA obligations with respect to the 
duty to assist, and supercedes the decision of the United 
States Court of Appeals for Veterans Claims (Court) in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date. Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

VA's duty to assist includes making reasonable efforts to 
obtain medical and other records that are relevant to the 
veteran's claim unless it is reasonably certain that such 
records do not exist or that further efforts to obtain those 
records would be futile.  See the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 
2097-98 (2000) (to be codified as amended at 38 U.S.C. 
§ 5103A).  The law provides that the assistance provided by 
the Secretary shall include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) (to be codified as 
amended at 38 U.S.C. § 5103A). 

In this case, the veteran was provided with a statement of 
the case in August 1999 which informed him of the evidence 
necessary to substantiate his claim and provided him with an 
opportunity to submit additional evidence.  The veteran was 
provided a VA psychiatric examination and his medical records 
were considered in ascertaining his level of disability.  

In this instance, the veteran has not made VA aware of the 
existence of any additional documentation that would be 
helpful to his claim.  Thus, the Board finds that VA's duty 
to provide him with notice and assist him with the 
development of his claim has been satisfied, and that the 
instant claim is ready for appellate adjudication. 

Factual Background

In December 1997, the veteran filed an original claim for 
service connection for PTSD.  In a statement dated in April 
1998, the veteran's sister stated that she believed that her 
brother had at times succumbed to crippling, destructive 
anger and addictions which negatively affected his closest 
family relationships.  

VA outpatient treatment records from October 1997 to February 
1998 reflect complaints of depression and anger.

The veteran reported for a VA examination in January 1999.  
He stated that he was currently working three weeks of every 
month for a friend in farming.  The examiner noted that the 
veteran was dressed in an old pair of engineering boots, 
unwashed jeans, and a leather jacket.  His beard reached to 
his mid-chest and was rather unkempt.  He maintained good eye 
contact and his speech was normal in rate, rhythm, and 
context and he remained goal directed.  He reported that he 
had a good appetite but did not sleep well.  He had not had 
nightmares in some time but would still awaken in a sweat.  
He stated that he had flashbacks brought about by smells, but 
they did not seem particularly traumatic.  He reported 
carrying a gun but was considering ceasing to do so because 
of his temper and rage.  At the time of the examination, he 
was taking nefazodone and Depakote for depression and mood 
swings and stated these medications help.  He stated that he 
enjoyed fishing and wood carving.  He denied suicidal or 
homicidal ideation and there was no indication of disordered 
or psychotic symptoms.  He stated that he had not used 
alcohol for about one year, had not used cocaine for two to 
three years, but continued to smoke marijuana on a daily 
basis.  He exhibited tears on two occasions during the 
interview.

The examiner found that the veteran had lived a marginal 
lifestyle since his return from Vietnam, but concluded it was 
unclear whether this was related to his experiences in 
Vietnam or because of his involvement in a subculture that 
eschewed normal society's values and mores.  The examiner 
determined that much of his lifestyle, including frequent job 
changes, lack of involvement, and lack of direction could be 
attributed to the long term sequelae of marijuana use.  The 
diagnoses were mild PTSD; polysubstance abuse in remission; 
and continuous cannabis dependence.  The examiner found that 
the veteran maintained steady employment and a more or less 
stable marriage.  He assigned a Global Assessment of 
Functioning (GAF) score of 68. 

In a rating decision dated in July 1999, the RO granted 
service connection for PTSD and assigned a 10 percent rating, 
effective December 9, 1997.  In his July 1999 notice of 
disagreement, the veteran stated that he could not hold a job 
because of his temper, distrust, and inability to take 
directions.  He stated that his medications made him confused 
and made it dangerous for him to operate machinery.  He 
expressed concern that his constant depression and 
suspiciousness would lead to violence.  He reported 
nightmares, cold sweats, trouble sleeping, and worsening 
panic attacks.  In his appeal to the Board dated in August 
1999, the veteran stated that he was currently in therapy for 
fits of rage and suspicions of friends and family.  He 
related an incident at his last place of employment in which 
he was confronted by an employee and believed the 
confrontation could have resulted in the veteran beating the 
employee to death.  He reported homicidal thoughts when he 
was confronted or challenged.  

In March 2000, the veteran testified at a Travel Board 
hearing, a partial transcript of which is in the claims file.  
The veteran stated that he had attendance problems at work 
because of problems getting up, finding energy to go to work, 
and being depressed, but also stated that he was not let go 
from a job because of these attendance problems.  He reported 
that he checked into a VA medical center in May 1990 because 
of a nightmare he had regarding an incident in Vietnam when 
he returned the body of a young girl, who had been killed by 
a guard, to her village.  He stated that the father of the 
girl kept ramming the guards with the body of his deceased 
daughter.  He stated that he had recurring thoughts of the 
events and that he blamed himself.  He also reported crying 
spells.  

VA outpatient treatment records reflect that in a note dated 
in April 2000, the veteran reported that he had been married 
for 28 years and had a son who lived away from home.  He 
described his marriage as up and down over the years with 
several separations but that they were currently doing fine.  
He reported symptoms of isolation, anger problems, sleep 
disturbances with some nightmares and trouble falling and 
staying asleep, emotional constriction, intrusive thoughts, 
and depression.  He stated that he stopped using cocaine five 
years ago and stopped using alcohol two years ago, but 
continued to use THC on a regular basis.  He stated he was 
mildly depressed but with no suicidal ideation.  He reported 
an anger problem but that he had been able to control it for 
several years.  He had been working at his current job at a 
saw mill for two months.  The examiner found the veteran to 
be alert and oriented, who spoke in a slow measured manner, 
and was friendly and personable but had a flat affect.   

In a note dated in May 2000, the veteran reported that he 
felt no motivation to begin or complete activities he once 
enjoyed.  His insight and judgment were deemed adequate and 
his interaction and affect were appropriate and cooperative.  
His mood was dysphoric but he was alert and oriented.  There 
was no indication of hallucinations, delusions or suicidal or 
homicidal ideation.  A GAF score of 58 was assigned.  

In a note dated in June 2000, the examiner noted that the 
veteran had quit smoking marijuana for the most part.  He 
reported being apprehensive about money because he had been 
laid off from his job.  The examiner concluded that the 
veteran could not get certain jobs due to the psychiatric 
medications he was taking and that in conjunction with his 
PTSD symptoms, it made his working nearly impossible.  
Subsequently in June 2000 it was noted that he had been 
called back to work at the mill.

In a note dated in July 2000, the veteran stated that he was 
handling his anger better and felt less agitated and upset 
than he has in the past.  However, in a note dated in August 
2000, the veteran reported that his level of irritability had 
increased and he was overwhelmed by despair, but without 
suicidal ideation.  He expressed regret about not being 
referred for PTSD treatment for ten years and felt he had 
lost those ten years.  The examiner found that the veteran's 
level of symptoms and the amount of medication he required at 
least partially left him nearly unable to work.  The 
diagnosis was severe PTSD with a severe impact on employment 
potential.  In a subsequent note dated in August 2000, the 
veteran reported that he was working again and that his mood 
had stabilized due to his medication but that he continued to 
feel an underlying despair about his life situation.  There 
was no indication of suicidal ideation, intent or plan.  In a 
note dated in September 2000, the examiner diagnosed the 
veteran's PTSD as severe and stated that he was struggling to 
continue working.    

In a note dated in October 2000, the veteran complained of 
loss of attention at work due to his medications.  In a note 
dated in January 2001, the veteran complained that he was 
unable to find a job that paid well and was limited by 
significant PTSD problems.  The examiner found that the 
veteran was limited in his occupational choices because of 
lack of concentration, effects of his medications, difficulty 
with anger, depression, and irritability.  The diagnosis was 
chronic, severe PTSD with severe financial strain due to the 
veteran's restricted employment options and the severity of 
his symptoms.  In a subsequent note dated in January 2001, 
the veteran reported a worsening in his relationship with his 
spouse due to his PTSD symptoms which caused him to avoid 
activities that his spouse would like to do with him.     

The veteran testified at a videoconference hearing in April 
2001, a complete transcript of which is contained in the 
claims file.  During the hearing the veteran testified that 
he was currently working but that the medications he was 
taking for his PTSD made it dangerous to operate machinery 
and heavy equipment.  The veteran stated that this had 
impaired his ability to advance at previous jobs and his 
current job.  He believed that he had not been promoted to 
foreman because of his inability to communicate or his desire 
not to communicate with his co-workers.  He stated that he 
worked 40 hours a week.  He reported that although he and his 
wife had been married for 28 years, they had separated 
between five and ten times due to the veteran's behavior. 

Rating Evaluations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 
38 C.F.R. Part 4 (2000).  The percentage ratings contained in 
the Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2000).  In 
determining the disability evaluation, the VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Governing regulations include 38 C.F.R. §§ 4.1, 4.2 
(2000), which require the evaluation of the complete medical 
history of the veteran's condition.

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  In 
Fenderson, the Court also discussed the concept of the 
"staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period.  Fenderson, at 126-28.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2000).  All benefit of the doubt 
will be resolved in the veteran's favor.  38 C.F.R. 
§ 4.3 (2000).

In determining the appropriate disability evaluation for the 
veteran's PTSD, the question to be answered is whether 
manifestations of PTSD meet (or more nearly approximate) the 
criteria for a rating in excess of the currently assigned 10 
percent. As the veteran filed his claim for benefits based 
on PTSD subsequent to November 7, 1996, only the amended 
criteria pertinent to rating mental disorders are for 
application in this case.  See 38 C.F.R. § 4.130, Diagnostic 
Code 9411 (2000); see also Karnas v. Derwinski, 1 Vet. App. 
308 (1991). 

Under 38 C.F.R. § 4.130 (2000), a 10 percent evaluation is 
found where PTSD is manifested by occupational and social 
impairment due to mild or transient symptoms that decrease 
work efficiency and ability to perform occupational tasks 
only during periods of significant stress, or where the 
symptoms are controlled by continuous medication.  A 30 
percent disability rating will be found when there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).  
A 50 percent evaluation is warranted for occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory or stereotyped speech; panic attacks more than 
once a week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., retention of 
only highly learned material, forgetting to complete tasks); 
impaired judgment or abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  A 70 
percent evaluation is warranted where there is occupational 
and social impairment with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking or 
mood; suicidal ideation; obsessional rituals which interfere 
with routine activities; intermittently illogical, obscure, 
or irrelevant speech; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control such 
as unprovoked irritability with periods of violence; spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances; inability 
to establish and maintain effective relationships.  A 100 
percent evaluation is warranted where there is evidence of 
total occupational and social impairment due to gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living; 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name. 

The GAF is a scale reflecting the "psychological, social, and 
occupational functioning in a hypothetical continuum of 
mental health- illness." [citing the American Psychiatric 
Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL 
DISORDERS 32 (4th ed. 1994)].  GAF scores ranging between 61 
to 70 reflect some mild symptoms (e.g., depressed mood and 
mild insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, and 
has some meaningful interpersonal relationships.  Scores 
ranging from 51 to 60 reflect moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co- 
workers).  Scores ranging from 41 to 50 reflect serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).  See Carpenter v. Brown, 8 Vet. App. 
240, 243 (1995); also cited in Richard v. Brown, 9 Vet. App. 
266 (1996).  

Analysis

A review of the veteran's psychiatric evaluations shows that 
the veteran has complained of not sleeping well, but had no 
recent nightmares.  There is no finding of suicidal or 
homicidal ideation or any disordered or psychotic symptoms.  
The veteran has been married to the same woman for about 28 
years, although they had separated a number of times due to 
the veteran's behavior.  In January 2001, the veteran 
reported a worsening in his relationship with his spouse due 
to his PTSD symptoms.     

Regarding his employment, in June 2000, the examiner 
concluded that the veteran could not get certain jobs due to 
the psychiatric medications he takes and that in conjunction 
with his PTSD symptoms, it made his working nearly 
impossible.  In August 2000, the examiner found that the 
veteran's level of symptoms and the amount of medication he 
required at least partially left him nearly unable to work.  
The diagnosis was severe PTSD with a severe impact on 
employment potential.  In September 2000, the examiner 
diagnosed the veteran's PTSD as severe and found that he was 
struggling to continue working.  In January 2001, the 
examiner found that the veteran was limited in his 
occupational choices because of lack of concentration, 
effects of his medications, difficulty with anger, 
depression, and irritability.  The diagnosis was chronic, 
severe PTSD with severe financial strain due to the veteran's 
restricted employment options and the severity of his 
symptoms.   During his April 2001 hearing, the veteran 
testified that he was currently working but that the 
medications he was taking for his PTSD made it dangerous to 
operate machinery and heavy equipment.  He believed that this 
had impaired his ability to advance at previous jobs and his 
current job and that he had not been promoted to foreman 
because of his inability to communicate.  He was working 40 
hours a week at that time. 

The veteran was diagnosed with mild PTSD and assigned a GAF 
score of 68 indicating only mild disability in January 1999.  
However, the subsequent outpatient treatment records of 
August 2000, September 2000, and January 2001, reflect that 
the treating counselor consistently diagnosed the veteran's 
PTSD as severe.  In June 2000, August 2000, and September 
2000, the counselor opined, respectively, that the veteran's 
PTSD made his working "nearly impossible," that the veteran 
was partially unable to work, and that his PTSD had a severe 
impact on his employment potential.  Although the veteran has 
worked reasonably steadily during the past few years, he has 
held a variety of jobs and has repeatedly expressed concerns 
about his financial situation and how his PTSD has prevented 
him from achieving more occupational success.  In summary, 
while the 1999 examination showed only mild PTSD symptoms, 
the outpatient treatment records showed serious, frequently 
severe, difficulties with employment.  Although the GAF 
assigned in May 2000 indicates no more than moderate 
disability, he does show some disturbance of motivation and 
mood and flattened affect.  Considering his symptoms along 
with the difficulties associated with the side effects of his 
medications, the Board concludes that the veteran's PTSD 
symptoms more nearly reflect the criteria for a 50 percent 
rating.  The Board also finds that this rating is warranted 
for the entire period of this claim and that staged ratings 
are not warranted.

The veteran's symptoms, however, do not warrant a 70 percent 
rating because he has not demonstrated occupational and 
social impairment with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking or mood.  
The veteran's psychiatric evaluations have consistently shown 
a lack of suicidal ideation.  There is also no evidence of 
obsessional rituals which interfere with routine activities; 
intermittently illogical, obscure, or irrelevant speech; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control such as unprovoked irritability with 
periods of violence; spatial disorientation; neglect of 
personal appearance and hygiene; or difficulty in adapting to 
stressful circumstances.  He has some difficulty with anger, 
but with the use of medication has been able to control his 
anger.  

Based on the foregoing, and resolving all doubt in favor of 
the veteran, the Board finds that the severity of the 
veteran's PTSD is most accurately reflected in a 50 percent 
rating. 


ORDER

A 50 percent evaluation for PTSD is granted subject to the 
controlling regulations applicable to the payment of monetary 
benefits. 



		
	HOLLY E. MOEHLMANN
	Member, Board of Veterans' Appeals

 

